Citation Nr: 1452473	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  11-18 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for myotonic dystrophy.  

2. Entitlement to an initial compensable rating for a disability of the right hand, including status-post fracture of the fifth (little finger) metacarpal and limited motion of the index finger, prior to July 14, 2014, and higher than 10 percent since.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel



INTRODUCTION

The Veteran had active naval service from December 1994 to December 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.

These claims were remanded by the Board in December 2013 for further development.  Specifically, the RO was directed to provide the Veteran with new VA compensation examinations to provide an adequate opinion regarding the etiology of his myotonic dystrophy and to properly rate his service-connected fifth metacarpal condition.  After review of the resulting development, there has been at least substantial compliance with these remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, the Board is proceeding with its adjudication of these claims.

The Veteran's claim for a higher rating was originally characterized as for an initial compensable rating for a fracture of the right fifth metacarpal.  Following his latest July 2014 VA examination, the RO issued an August 2014 rating decision that in essence, appeared to change the relevant diagnostic code and increased his rating for a right hand disability to 10 percent based on limitation of motion of his right index finger as of July 14, 2014.  Thus, the Board has recharacterized the issue as regarding a higher initial rating for a right hand disability, to include status-post fracture of the fifth metacarpal and limited motion of the index finger.  This increase did not represent a full grant of the benefits sought, thus the appeal was not abrogated and the matter remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1. The Veteran's myotonic dystrophy is a congenital disease that was not aggravated by his active duty service.

2. The Veteran does not have ankylosis of the little or index fingers of his right hand.  

3. There is competent and credible evidence that his limitation of motion of his fingers and thumb of his right hand are linked to his myotonic dystrophy and not his service-connected fifth metacarpal fracture.  


CONCLUSIONS OF LAW

1. The Veteran's myotonic dystrophy was not incurred in, or aggravated by, his active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 4.9(2013). 

2. The Veteran does not meet the criteria for an initial compensable rating for a disability of the right hand, including status-post fracture of the fifth (little finger) metacarpal and limited motion of the index finger prior to July 14, 2014, or for one higher than 10 percent since.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5216-5230 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, an August 2010 notice letter was sent to the Veteran regarding his initial service connection claims, prior to the October 2010 rating decision on appeal.  With respect to the claim for a higher initial rating for a right hand disability, in cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, to this end, the Veteran's service treatment records, VA treatment records, and identified private treatment records have been obtained and associated with his claims file for consideration.  He also was provided VA compensation examinations that, collectively, contain descriptions of the history of the disabilities at issue and document and consider the relevant medical facts and principles.  Regarding his claim for service connection for myotonic dystrophy, the examinations ultimately provided an adequate opinion concerning its etiology.  Regarding his claim for a higher initial rating for his right hand condition, the examinations assess the severity of the disability in relation to the applicable rating criteria.  The most recent July 2014 examination further provided comment as to whether the Veteran's right hand symptoms were attributable to his service-connected condition or to his myotonic dystrophy.  VA's duty to assist with respect to obtaining relevant records and an examination therefore has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

II. Service Connection

The Veteran contends that his myotonic dystrophy is related to his active duty service.

Service connection will be granted if it is shown that the veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In making all determinations, the Board must fully consider all lay assertions of record.  A layperson is competent to report on the onset and continuity of observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2013); see Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Congenital and developmental defects are not "diseases or injuries" within the meaning of applicable legislation for VA disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  A defect considered by medical authorities to be of congenital origin must by its very nature have pre-existed a claimant's military service).  See VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  Nonetheless, service connection may be warranted for a disability resulting from a superimposed injury or disease occurring during active service.  VAOPGCPREC 82-90 (July 18, 1990).  VA's General Counsel has held that there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  Service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  Id.

There is no question that the Veteran possesses a current diagnosis of myotonic dystrophy.  He has specifically linked the condition to an in-service injury to his right hand and wrist in March 1997 which is documented in the STRs.  There is further treatment documented in the months that followed regarding pain and gripping ability in his right hand and wrist.  The STRs also contain records pertaining to an earlier fracture of his right scaphoid in February 1996.  

In September 2010, a VA physiatrist examined the Veteran and opined that he would have to resort to speculation to determine whether the Veteran's myotonic dystrophy was related to service.  It was explained that whether the 1996 in-service injury to the right wrist ligament or a 1997 in-service injury to the right fifth metacarpal fracture were manifestations of his myotonic dystrophy was unknown.  Additionally, a February 2011 Social Security Administration (SSA) consulting examiner opined that the Veteran's 1996 and 1997 right-hand injuries were "probably the first presentation of his disorder."  

The Board deemed these opinions inadequate in its December 2013 remand as they were not supported by any rationale.  It sent the claim back for a new VA examination and etiological opinion.  

At the resulting July 2014 VA examination, the examiner noted the Veteran's diagnosis of myotonic dystrophy.  He further noted the initial diagnosis was in 2010, but the onset of symptoms was likely in 1997.  The examiner included a detailed history of the Veteran's in-service fracture of the fifth metacarpal in 1997, including the July 1997 occupational therapy note which stated that the Veteran indicated trouble moving his fingers when he gripped an object and difficulty closing his hand.  The examiner also detailed the Veteran's reports of weakness in his arms and legs since leaving service and how this affected his ability to walk, necessitating use of a cane, walker, and wheelchair.  Ultimately, the examiner opined that the myotonic dystrophy was incurred in or was caused by his in-service injury, event, or illness.  However he clarified that this condition was genetic.  He further explained that while the Veteran's complaints about his grip in-service were likely early manifestations of the myotonic dystrophy, the condition was not caused by an injury to the right hand or wrist while in service.  

The examiner submitted an addendum opinion in August 2014.  In it, he stated that the myotonic dystrophy was less likely than not aggravated by the Veteran's active duty service.  As rationale, he stated that the condition was a genetic disorder characterized by progressive muscle wasting and weakness.  He further stated that patients are born with the disease but do not begin to manifest symptoms until adulthood.  Therefore, it was unlikely that his military service had "any influence" on when the disease began to manifest or how rapidly it progressed.  

After review of the above evidence, the Board must deny the Veteran's claim.  The July 2014 examiner concluded that the Veteran's myotonic dystrophy was a congenital condition.  While the examiner did conclude that this was a "disease," he opined that the Veteran's in-service injuries to his wrist and hand did not aggravate the condition and instead opined that this was a condition that started to manifest later in life regardless of any injuries.  The Veteran, as a layperson, is not competent to provide an opinion on the etiology of his congenital condition.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  There is no competent medical evidence of record suggesting that the Veteran' congenital myotonic dystrophy was aggravated by an in-service injury or event.  Therefore, the preponderance of the evidence is against his claim for service connection and it must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).



III. Higher Initial Rating

The Veteran contends that his right hand condition, including a fracture of the fifth metacarpal and limited motion of the index finger, is warranted a higher rating.  The condition is rated as noncompensable prior to July 14, 2014, and as 10 percent disabling thereafter. 

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor. 38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the history of the disability.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2;  Peyton v. Derwinski, 1 Vet. App. 282 (1991).

As this appeal stems from the Veteran's original grant of service connection, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id. 

The Veteran's disability was originally rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5230.  DC 5230 covers limitation of motion for the ring or little finger.  A noncompensable rating is all that is available for "any limitation of motion" under this code.  

The Veteran has never been diagnosed with any ankylosis of any digit of his right hand, thus any higher rating based on ankylosis resulting from his right fifth metacarpal fracture is not applicable here.  Therefore, the Veteran's only avenue for a higher rating is by showing his condition results in limitation of motion of the index or long finger or limitation of motion of the thumb.  

DC 5228 covers limitation of motion of the thumb.  A 10 percent rating is warranted if there is such limitation with a gap of one to two inches (2.5 to 5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 20 percent rating is warranted if there is limitation of motion with a gap of more than two inches (5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  

DC 5229 covers limitation of motion of the index or long finger.  A 10 percent rating is warranted when there is such limitation with a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  

The Veteran underwent a VA examination in September 2010 for his hand, thumb, and fingers.  The examination report contains an extensive summary of his range of motion for each digit of his right hand.  There was diffuse pain throughout the Veteran's wrist and hand on repetition but no change in range of motion.  He further stated that the second finger missed touching the proximal transverse crease of the palm by 4 centimeters; the third finger missed by 4.5 centimeters; the ring finger missed by 4.5 centimeters; and the little finger missed by 3 centimeters.  The thumb missed touching the little finger by 0.5 centimeters.  Tenderness over the joints was noted, along with enlarged joints for the long, ring, and little fingers.  The examiner concluded by opining that "his current hand symptoms are most likely caused by, or a result of the injuries noted in the military."  

He underwent another hand and finger VA examination in January 2014.  His old right fifth metacarpal fracture was noted.  The examiner indicated flare-ups impacted function of his hand and that there was limitation of motion for the right thumb, long finger, ring finger, and little finger.  There was a gap between the right thumb pad and the fingers of more than two inches, with pain beginning at that gap.  There was also a gap of once inch between the right index finger and the proximal transverse crease of the palm, with painful motion.  Extension of the right index finger was limited between 0 and 30 degrees, with painful motion.  The Veteran was unable to perform repetitive-use testing with three repetitions due to pain.  The examiner indicated there was functional loss of his fingers and thumbs, but not any additional limitation in range of motion.  His right hand grip strength was rated as "active movement with gravity eliminated" or two out of five.  Ankylosis was denied.  The examiner stated that the hand, thumb, or finger conditions impacted his ability to work as he was unable to do any work involving use of his dominant right hand.  He also commented on the Veteran's myotonic dystrophy, stating that it was progressive and affected his ability to work.  In conclusion, the examiner stated that the Veteran's right hand symptoms included pain with attempted use and weakness.  This stopped the Veteran from working in 2009, but the examiner indicated this was due to the progressive nature of the myotonic dystrophy.  The Veteran did not attempt to differentiate between the symptoms of the myotonic dystrophy and that of his service-connected right hand condition.  

He had his final VA examination for his right hand and finger condition in July 2014.  The examiner noted his residuals of the right fifth metacarpal fracture in the diagnosis section of the report.  The examiner denied that the Veteran reported flare-ups of his right hand.  There was limitation of motion in the right thumb, index finger, long finger, ring finger, and little finger.  The examiner indicated there was a gap of less than one inch between the thumb pad and the fingers, with pain beginning at a gap of one to two inches.  There was a gap between each right finger and the proximal transverse crease of the palm of one inch or more, with painful motion beginning at the same distance.  The examiner denied that there was limitation of extension or evidence of painful motion for the index or long fingers.  The Veteran was able to perform repetitive-use testing with three repetitions and there was not any additional limitation of motion.  Additionally, all above gap measurements were the same after repetitive use testing.  The examiner indicated there was functional loss of his fingers and thumbs in the form of less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, and atrophy of disuse.  There was tenderness and pain to palpation for joints or soft tissue of his right hand.  His muscle strength testing for his right hand was rated as "active movement with gravity eliminated" or two out of five.  Ankylosis was denied.  The Veteran's regular use of bilateral wrist-hand orthosis was noted.  The examiner denied that the Veteran's hand, thumb, or finger conditions would impact his ability to work and also denied that pain, weakness, fatigability, or incoordination significantly limited functional ability during flare-ups or repeated use of the joint.

In the remarks section of the report, the examiner stated that the current Veteran's bilateral hand disability and symptoms were due to his myotonic dystrophy and not the residuals of his hand and wrist injuries during active service.  He further stated that he could not rule out "the possibility that he has some residual pain from the service connected [fifth] metacarpal fracture, but the disability is mostly due to myotonic dystrophy."  

After review of the above evidence, the Board must deny the Veteran a compensable rating for his right hand condition before July 14, 2014.  It also must deny him a rating higher than 10 percent since this time.  There is a genuine question of whether the Veteran's hand symptoms, including any limitation of motion, are due to his myotonic dystrophy, which the Board denied service connection for above.  There is a competent and credible opinion by the July 2014 examiner that his current symptoms, including his limitation of motion in his right hand, are due to the myotonic dystrophy and not his old service-connected fracture of his fifth right metacarpal.  The Board affords this opinion great weight in making its determination, as it is supported by the thorough examination report concerning his conditions by a physiatrist with "training in neuromuscular and musculoskeletal medicine."  While the January 2014 examiner did find limitation of motion of the thumb with a gap of more than two inches between the thumb pad and the fingers, which could potentially warrant the Veteran a higher 20 percent rating, the evidence is against this symptom being linked to his service-connected condition.  Likewise, while the RO granted the Veteran the 10 percent rating for limitation of motion of the index or long finger pursuant to DC 5229 following the July 2014 examination, the examiner clearly stated there that this symptom was attributable to his myotonic dystrophy condition and not to his service-connected condition.  However, the Board is not concerned with reducing the Veteran's rating here.  

In reaching this decision, the Board also has considered whether an extraschedular rating is warranted.  Bagwell v. Brown, 9 Vet. App. 157 (1996).  The Board finds that there is no basis for further action on this question, however, as there is no indication of an exceptional disability picture such that the scheduler evaluation for the Veteran's service-connected right hand condition is inadequate. 38 C.F.R. § 3.321(b)(1). See also Thun v. Peake, 22 Vet. App. 111, 115 (2008) (defining a three-prong test for determining whether this special consideration is warranted).  His pain, weakness, and limitation of motion are fully contemplated by DCs 5228 and 5230.  Furthermore, the Board has concluded that the majority of his symptoms of his right hand are attributable to the non-service connected myotonic dystrophy and not his service-connected right fifth metacarpal fracture.  Thus, step 1 of the Thun analysis therefore is not met. 

In conclusion, the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for a right hand condition, to include status-post fracture of the fifth metacarpal and limited motion of the index finger, prior to July 14, 2014, and one higher than 10 percent since.  As such, the preponderance of the evidence is against his claim and it must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for myotonic dystrophy is denied. 

Entitlement to an initial compensable rating for a condition of the right hand, including status-post fracture of the fifth metacarpal and limited motion of the index finger, prior to July 14, 2014, and higher than 10 percent since, is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


